—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered August 26, 1996, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
During the underlying plea allocution, the defendant admitted to acts which constituted the crime of sexual abuse in the *392first degree (see, Penal Law § 130.65 [3]). Moreover, the record establishes that the defendant knowingly, voluntarily, and intelligently pleaded guilty to the crime (see, People v Harris, 61 NY2d 9). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.